400 Howard Street San Francisco, CA 94105 Tel +1 Fax +1 Jack.Gee@blackrock.com December 31, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares, Inc. (the “Company”) Securities Act File No. 033-97598; Investment Company Act File No. 811-09102 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Company, please accept this letter as certification that the Prospectuses and Statements of Additional Information for the following Company funds, each dated December 31, 2015, do not differ from those contained in Post-Effective Amendment No. 456 to the Company’s Registration Statement on Form N-1A, filed electronically on December 22, 2015: iShares Core MSCI Emerging Markets ETF iShares Currency Hedged MSCI Emerging Markets ETF iShares MSCI All Country World Minimum Volatility ETF iShares MSCI Australia ETF iShares MSCI Austria Capped ETF iShares MSCI Belgium Capped ETF iShares MSCI Brazil Capped ETF iShares MSCI BRIC ETF iShares MSCI Canada ETF iShares MSCI Chile Capped ETF iShares MSCI Colombia Capped ETF iShares MSCI Emerging Markets Asia ETF iShares MSCI Emerging Markets ETF iShares MSCI Emerging Markets Horizon ETF iShares MSCI Emerging Markets Minimum Volatility ETF iShares MSCI Emerging Markets Small-Cap ETF iShares MSCI Emerging Workforce ETF iShares MSCI Eurozone ETF iShares MSCI France ETF iShares MSCI Frontier 100 ETF iShares MSCI Germany ETF iShares MSCI Global Agriculture Producers ETF iShares MSCI Global Energy Producers ETF iShares MSCI Global Gold Miners ETF iShares MSCI Global Metals & Mining Producers ETF iShares MSCI Global Silver Miners ETF iShares MSCI Hong Kong ETF iShares MSCI Israel Capped ETF iShares MSCI Italy Capped ETF iShares MSCI Japan ETF iShares MSCI Japan Small-Cap ETF iShares MSCI Malaysia ETF iShares MSCI Mexico Capped ETF iShares MSCI Netherlands ETF iShares MSCI Pacific ex Japan ETF iShares MSCI Russia Capped ETF iShares MSCI Singapore ETF iShares MSCI South Africa ETF iShares MSCI South Korea Capped ETF iShares MSCI Spain Capped ETF iShares MSCI Sweden ETF iShares MSCI Switzerland Capped ETF iShares MSCI Taiwan ETF iShares MSCI Thailand Capped ETF iShares MSCI Turkey ETF iShares MSCI World ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Yours truly, /s/ Jack Gee Jack Gee Treasurer and Cheif Finanical Officer cc:Benjamin J. Haskin, Esq.
